Case 3:17-cv-06048-RBL Document 45-8 Filed 11/16/18 Page 1 of 4

VIA EMAIL AND ARWEN R. JOHNSON
FIRST-CLASS MAIL ajohnson@bsfilp.com

BOIES
SCHILLER
FLEXNER

 

November 2, 2018

Scott Pritchard, Esq.

Stoel Rives LLP

600 University Street, Suite 3600
Seattle, WA 98101

scott. pritchard@stoel.com

Re: Hidden Hills Management, LLC, et al. v. AMTAX Holdings 114, LLC, et al. and Related
Counter-Claims (Case No, 3:17-cv-06048-RBL)

Dear Mr. Pritchard:

I write in response to your October 30, 2018 letter. First, your claim that Mr, Blake was not
prepared to answer questions during his October 26, 2018 deposition relating to Topic 14 in in
the Rule 30(b)(6) Notice to Amtax Holdings 169, LLC (“Amtax”) is simply incorrect. As you
are aware, Mr. Blake was produced subject to Amtax’s written objections served on October
12, 2018, including our objections that Topic 14 called for information based on attorney-client
privilege and attorney work product and called for expert testimony or opinion. Nevertheless,
Mr. Blake answered your questions on Topic 14 for several hours, including testifying to the
elements and components of the various categories of damages that Amtax is seeking in this
litigation, and explaining the grounds for those damages under the various written agreements
between the parties. Only after Mr. Blake testified that he could not remember each of the
particular amounts that comprised the more than $100,000 in unauthorized Project
Management Fees that 334 Place accrued, as alleged in Paragraph 74c of Amtax’s
counterclaims, did you erroneously claim he was not adequately prepared. As Mr. Blake
explained, however, while he had not memorized those amounts, he provided a specific
description of the manner in which those amounts could be determined (i.e., by reviewing the
net rental income received by the Partnership each year, reviewing the Project Management
Fees incurred each year, reviewing the Project Management Fees paid each year, and assessing
the extent to which the amount of Project Management Fees accrued exceeded the 4% Net
Rental Income cap set forth in the Partnership Agreement). Mr. Blake thus explained the
elements of Amtax’s damages and the bases for them, as Topic 14 asked him to do; the fact that
he could not remember each amount comprising the more than $100,000 unauthorized Project
Management Fees that 334" Place accrued is irrelevant. See Risinger v. SOC, LLC, 306 F.R.D.
655, 663 (D. Nev. 2015) (noting that “Rule 30(b)(6) is not designed to be a memory contest”).

BOIES SCHILLER FLEXNER LLP

 

725 South Figueroa Street, 3lst Floor, Los Angeles, CA 90017 | (t) 213 629 9040 | (f) 213 629 9022 | www.bsfillp.com
Case 3:17-cv-06048-RBL Document 45-8 Filed 11/16/18 Page 2 of 4

BSF

Scott Pritchard, Esq.
November 2, 2018

Page 2

Given your client’s utter lack of preparation for her Rule 30(b)(6) deposition on October 24,
2018, your claim that Mr. Blake was inadequately prepared is particularly absurd. Indeed, Ms.
Tamaro testified that she had not even seen the 30(b)(6) deposition notice setting forth the
topics on which she had been designated to testify prior to her deposition, that she had not
reviewed the partnership agreement and that she had only minimally prepared for her
testimony. As a result, Ms. Tamaro frequently responded that she could not possibly answer
basic questions on a particular topic, or, when asked to explain certain fees she and/or her
affiliates had charged, stated that it was just a matter of numbers, A corporate party “‘does not
fulfill its obligations at the Rule 30(b)(6) deposition by stating that it has no knowledge or
position with respect to a set of facts or area of inquiry within its knowledge or reasonably
available.” Calzaturficio $.C.A.R.P.A. s.p.a. v. Fabiano Shoe Co., Inc., 201 F.R.D. 33, 36 (2001).
To the contrary, “[p]roducing an unprepared witness is tantamount to a failure to appear at a
deposition” and sanctionable under Rule 37(d). Id. (citations omitted). We expect that Ms.
Tamaro will be prepared at the next session of her deposition to answer questions related to all
the topics set forth in the deposition notice to 334 Place, and reserve the right to seck
additional time to question her based on her failure to reasonably educate herself on the
designated topics in advance of her previous deposition.

In short, the assertions in your letter are not well-taken. To the extent that you wished for
Amtax to break out and quantify the exact amounts underlying each element of its claimed
damages, you could have propounded a written interrogatory to that effect prior to Mr. Blake’s
deposition, but failed to do so. See O’Connell, et al., Rutter Group Practice Guide: Federal Civil
Procedure Before Trial, Calif. & 9" Cir. Ed., § 11:1661 (The Rutter Group Mar. 2018)
(explaining that interrogatories are better suited than depositions for obtaining specific data,
including amounts). Nevertheless, in an effort to resolve this contrived dispute and streamline
the remainder of Mr. Blake’s deposition, we will agree to produce by Wednesday, November
7, 2018 a writing that quantifies each element of damages that Amtax seeks and the bases for

those damages.

Your October 30 letter also requests that Amtax produce all documents relating to its
investigation of the unauthorized and/or excessive fees that Ms. Tamaro charged. The
investigation and subsequent accounting of 334" Place’s inappropriate fees that occurred in
early 2018 was undertaken at the direction of Amtax’s counsel, and was prepared for and in
anticipation of the instant litigation with input from counsel. As such, it is unquestionably
privileged. See, e.g., In re California Pub. Utils. Comm’n, 892 F.2d 778, 780-81 (9th Cir. 1989)
(documents qualify for the work product protection where, as here, they were “prepared by a
party or his representative in anticipation of litigation”); Fed. R. Civ. P. 26(b)(3)(A); In re Grand
Jury Subpoena (Mark Torf/Torf Envtl. Mgmt.), 357 F.3d 900, 904-05 (9th Cir. 2004) (concluding

 
Case 3:17-cv-06048-RBL Document 45-8 Filed 11/16/18 Page 3 of 4

BSF

Scott Pritchard, Esq.
November 2, 2018
Page 3

that documents were protected by the work product doctrine because “Torf created the
withheld documents at the direction of McCreedy, an attorney who was hired to defend
Ponderosa in impending litigation with the government.”) (emphasis added)); Bickler v. Senior
Lifestyle Corp., 266 F.R.D: 379, 381-83 (D. Ariz. 2010) (concluding that all of the documents
created under an investigation undertaken at direction of in-house counsel and performed under
the direction of a party employee constitute work product); USA Tire Mktg. Inc. v. Torque
Transp., No. 07-CV-5470-BHS, 2008 WL 3540241, at *3 (W.D. Wash. Aug. 11, 2008)
(concluding that reports prepared at the direction of plaintiff's counsel were prepared in
anticipation of litigation and were not discoverable). While you are certainly able to inquire
about the facts supporting Amtax’s claimed damages, your repeated demands for privileged
communications that Mr. Blake had during Amtax’s investigation of its damages and associated

work product were and are improper.

Indeed, the document produced at AMTAXHH00019120-21 that you showed Mr. Blake during
his deposition—wherein Mr. Blake requested an analysis of Ms. Tamaro’s unauthorized fees in
connection with the current litigation—was sent by Mr. Blake at the direction of Amtax’s
counsel and is therefore privileged and protected. This is also true of the reply email that Ms.
Dias sent to Mr. Blake on December 13, 2017, which was produced at AMTAXHH00020525-
26. Both of these documents were produced inadvertently by our office, and, accordingly, we
hereby demand that you abide by Paragraph 9 of the parties’ Stipulated Protective Order
entered by the Court on March 16, 2018, which requires you to comply with Federal Rule of
Civil Procedure 26(b)(5)(B) and also to agree to a non-waiver order under Federal Rule of
Evidence 502.

Again, we do not dispute that you are entitled to factual information supporting the amounts of
damages that Amtax is seeking. We have produced all responsive, non-privileged documents
supporting our calculation of Amtax’s damages and, as noted above, will also provide you with
a writing explaining their precise calculation. We will not, however, provide you with
attorney-client privileged communications or protected attorney work product on this topic or

any other,

On that note, you have requested that Amtax produce a privilege log in accordance with the
Federal Rules of Civil Procedure that identifies all responsive documents that are being
withheld on privilege grounds. Amtax is willing to agree to a prompt mutual exchange of
privilege logs so that the parties may evaluate their respective claims of privilege. Please let me
know when you would propose that the parties make such an exchange.

 
Case 3:17-cv-06048-RBL Document 45-8 Filed 11/16/18 Page 4 of 4

BSF

Scott Pritchard, Esq.
November 2, 2018
Page 4

Weare available to discuss these matters at your convenience. Nothing in this letter is intended
to waive any of my clients’ rights or remedies, all of which are expressly reserved.

Very truly yours,

A laren (fd baer
ARWEN R. JOHNSON ¢ {

cc (via email only): — Alison Wadle, Esq.

 

 
